Citation Nr: 1114845	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.  He died in September 2008.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The November 2008 rating decision also denied entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318 (West 2002).  In addition, the appellant was also notified that her claims for accrued benefits and for payment of death pension were denied.  Although the appellant also initially disagreed with those denials and was provided with statements of the case, on her VA Form 9, received in July 2009, she limited her appeal to the issue of entitlement to service connection for the cause of the Veteran's death.  Also on the Form 9, she requested a hearing before the Board.  However, in August 2009, the appellant indicated she wished to withdraw her hearing request.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  Based upon its review of the claims file, the Board finds there is a further duty to assist the appellant with her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The appellant contends that service connection for the cause of the Veteran's death is warranted.  She has pointed generally to the Veteran's honorable combat service in Europe during World War II; his receipt of several medals, including the Purple Heart and Bronze Star; the fact that he was a prisoner of war, having been captured and held by the German Army; and because he suffered from posttraumatic stress disorder due to service.  

At the time of his death, service connection was in effect for bilateral hearing loss, tinnitus, and posttraumatic stress disorder.  

The Veteran died at the Jack C. Montgomery VA Medical Center in Muskogee, Oklahoma, on September [redacted], 2008.  The certificate of death lists the immediate cause of his death as cardiopulmonary arrest due to or as a consequence of pneumonia.  

A review of the claims file reveals that the RO has made numerous unsuccessful attempts to obtain private treatment records that have been identified by the appellant.  However, the VA treatment records currently of record do not include those of the Veteran's terminal hospitalization.  The last treatment records on file are dated in August 2007.  "When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the [Board] must seek to obtain those records."  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  More importantly, VA records are presumed to be of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the records of the Veteran's final hospitalization at the VA Medical Center in Muskogee, Oklahoma, and all other treatment records developed between August 2007 and the final hospitalization must be obtained.  

Moreover, the record indicates that the Veteran's service treatment records and service personnel records are unavailable.  The National Personnel Records Center has indicated that the Veteran's service records were most likely destroyed by fire.  In appeals where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who evaluated or treated the Veteran from August 2007 until his death.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including records of the Veteran's final hospitalization at the Jack C. Montgomery VA Medical Center in Muskogee, Oklahoma.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

2.  After the above development has been completed, as well as any development indicated on review of the additional evidence, the appellant's claim for service connection for the cause of the Veteran's death must be readjudicated.  If the claim on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

